Citation Nr: 1721071	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  08-11 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder.

2. Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss prior to May 13, 2014, and in excess of 70 percent thereafter. 


REPRESENTATION

Appellant represented by:	Francis P. Kehoe, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2006 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.
 
The Veteran testified in December 2015 before the undersigned. A transcript of the hearing was created and is associated with the claims file. 

In an April 2012 decision, the Board granted entitlement to service connection for left ear hearing loss, and remanded the issue of entitlement to service connection for right ear hearing loss. The subsequent April 2012 rating decision granted the Veteran a noncompensable rating for left ear hearing loss. In June 2013, while the issue of entitlement to right ear hearing loss was still on appeal, the Veteran submitted a claim for an increased rating for left ear hearing loss. In a July 2014 decision, the noncompensable rating was continued and the Veteran disagreed with that decision. In March 2016 the Board granted entitlement to right ear hearing loss. Thereafter, VA rephrased the Veteran's left ear hearing loss disability as "bilateral hearing loss" for the entire period of entitlement. As such, the Board has phrased the issue on appeal as stated above. 

In a July 2016 rating decision, VA granted the Veteran entitlement to a total disability rating based on individual unemployability, effective April 8, 2005. As that decision constituted a full grant of the benefit sought, the issue of entitlement to a total disability rating based on individual unemployability is no longer before the Board. AB v. Brown, 6 Vet. App. 35, 38 (1993). By contrast a November 2014 rating decision awarded the Veteran a 70 percent initial rating for posttraumatic stress disorder, effective April 8, 2005. An April 2016 decision awarded a 20 percent rating for bilateral hearing loss effective February 7, 2011, and a 70 percent rating effective May 13, 2014. As those awards did not constitute full grants of the benefits sought on appeal, those issues remain before the Board.  Id. 

In February 2016 the Board remanded the issue of entitlement to an increased evaluation for posttraumatic stress disorder for further evidentiary development, and also remanded the issue of entitlement to an increased rating for bilateral hearing loss for issuance of a statement of the case. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). The case has now been returned to the Board for further appellate action. 

The issue of entitlement to an increased evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's posttraumatic stress disorder is manifested by symptoms causing total occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 3.327, 4.3, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran argues that his service-connected posttraumatic stress disorder warrants a 100 percent disability evaluation. The Veteran claimed entitlement to service connection for posttraumatic stress disorder in April 2005, and disagreed with the initial 0 percent evaluation in May 2013.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Posttraumatic stress disorder is evaluated pursuant to the General Rating Formula for Mental Disorders. A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Id.

In evaluating the evidence, the Board also considers the various global assessment of functioning scores that clinicians have assigned. The global assessment of functioning score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995). A global assessment of functioning score of 61 to 70 indicates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships. A global assessment of functioning score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning. A global assessment of functioning score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job). The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a global assessment of functioning score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's global assessment of functioning scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411. Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV).

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan, 16 Vet. App. 436. 

At his December 2015 Board hearing, the Veteran stated that he experienced ongoing anxiety and social isolation. He reported that he was unable to maintain his part-time employment due to stress, inability to concentrate, and difficulty dealing with other people on the job. In that regard, the Veteran's February 2015 application for increased compensation based on unemployability indicated that he last worked full-time in September 2003. Between that date and May 2010, the Veteran reported some intermittent part-time work which was not substantially gainful. The Veteran was awarded Social Security disability benefits starting from February 25, 2011, primarily due to his posttraumatic stress disorder. 

In May 2012, the Veteran was provided a VA psychiatric evaluation to assess the severity of his posttraumatic stress disorder. The examiner diagnosed both major depressive disorder and posttraumatic stress disorder and stated that the two disorders had separate etiologies, and that their symptoms could be differentiated. The examiner opined that the Veteran suffered from occupational and social impairment with occasional decrease in work efficiency, and attributed the majority of the Veteran's symptoms to major depressive disorder. The examiner noted conflicts between the Veteran and his wife, and that the Veteran felt emotionally numb and distant from his wife and daughters. The examiner also noted episodes of social isolation and suicidal ideation. A general assessment of functioning score of 53 was assigned.  

At a second VA examination in August 2014, the Veteran was found to suffer from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. In contrast to the opinion of the May 2012 examiner, the August 2014 examiner opined that the symptoms of posttraumatic stress disorder could not be differentiated from those of major depressive disorder. The examiner noted that the Veteran was on the brink of divorce from his wife before beginning marital therapy and was on very poor terms with his daughters. The examiner noted symptoms to include panic attacks that occurred weekly or less often, disturbances of motivation and mood, inability to establish and maintain effective relationships, obsessional rituals which interfere with routine activities, and suicidal ideation. The Veteran was assigned a general assessment of functioning score of 50. 

The Veteran submitted several letters from his counselors to support his claim for an increased evaluation. The Veteran's counselor submitted a September 2005 letter, relating that he had treated the Veteran for many years and that the Veteran was estranged from family and friends, and suffered nighttime terrors and daytime flashbacks. A November 2005 letter from a licensed clinical social worker stated that the Veteran suffered from serious psychiatric episodes, had difficulty with concentration and motivation, and that such symptoms interfered with his ability to sustain employment. 

A January 2011 letter from a VA social worker stated that the Veteran and his family reported he was emotionally numb except for recurrent bouts of rage during which he turned verbally abusive. That letter went on to state that the Veteran suffered from severe depression, emotional detachment and dissociation, and that the severity of his symptoms prevents the Veteran from acquiring or maintaining meaningful employment. A November 2011 letter from a private psychiatrist noted the Veteran's symptoms included hypervigilance, avoidance, and re-experiencing in the form of flashbacks and nightmares.

Three separate questionnaires were completed in November 2009 by the Veteran's psychologist, counselor, and physician. All three questionnaires indicated that the Veteran was unable to maintain gainful employment as a result of his psychiatric symptoms. Significantly, both the counselor and his psychologist indicated that the Veteran exhibited gross impairment of thought process or communication. 

The record reveals ongoing psychiatric treatment throughout appeal period. The Board notes that private hospital records reflect that the Veteran underwent a brief inpatient stay in a psychiatric hospital in January 1999 where he was treated with electroconvulsive therapy. During the appeal period, the VA treatment records contain several recommendations that the Veteran return to inpatient psychiatric treatment. The record generally reflects treatment with several medications, and report consistent symptoms of depression, anxiety and suicidal ideation. The Veteran has consistently reported nightmares, to include reports of attacking his wife and diving from his bed. An April 2012 treatment record noted that the Veteran was severely depressed. In December 2015, the Veteran reported that he would not attend July 4th activities to avoid the smell of gunpowder. The record reflects fluctuating relationships with the Veteran's daughters.  General assessment of function scores were reported as 42 to 55.

The Board notes that in evaluating psychiatric disorders, the functional effects of the disorder, when evaluating the totality of symptoms, is of primary concern; in this regard, the symptoms listed in the criteria act more as examples, than an exhaustive list of requisite manifestations of a Veteran's posttraumatic stress disorder.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118, (Fed. Cir. 2013); Mauerhan, 16 Vet.App., at 442.

In analyzing the evidence of record, the Board finds that the Veteran's symptomatology during the appeal period more nearly approximate total occupational and social impairment. Specifically, the evidence of record indicates that the Veteran has not been gainfully employed during the appeal period. To the extent that the Veteran has attempted to perform part-time work, he has reported that his psychiatric symptoms prevented him from maintaining such employment. The medical evidence of record supports the Veteran's contention that his psychiatric symptoms were productive of significant social and economic impairment. 

Furthermore, the Board finds that the evidence of record is in balance as to whether the Veteran's psychiatric symptoms can be separated by etiology as between his service connected posttraumatic stress disorder and nonservice-connected major depressive disorder. The United States Court of Appeals for Veterans Claims has held that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Indeed, when a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

While the August 2014examination report suggested that the appellant's symptoms fell short of producing total economic and social impairment, in light of the January 2011 letter and the reasoning provided therein, as well as the three November 2009 questionnaires, the Board will resolve reasonable doubt and conclude that posttraumatic stress disorder was productive of total occupational impairment.   Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016). 


ORDER

Entitlement to a 100 percent evaluation for posttraumatic stress disorder effective is granted subject to the laws and regulations governing the award of monetary benefits.  


REMAND

In August 2016 the Appellant's representative requested a video hearing for the purpose of providing further evidence on the issue of entitlement to an increased rating for bilateral hearing loss. In November 2016, the Veteran was notified that he had been placed on a wait list for a Travel Board hearing. The record does not indicate that the Veteran withdrew his request for a hearing, nor that the requested hearing has been held. As such, the Board finds that remand is warranted to provide the Appellant with a Board hearing. 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700 (a) (2016).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Appellant for a video conference hearing before a Veterans Law Judge. He and his representative should be given advance notice of the date, time, and location of the hearing. A copy of the hearing notice letter should be placed in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


